Per Curiam.
In each of these eases the bill of exceptions was certified on August 16, 1926. It was filed in the office of the clerk of the court below on September 1, 1926. It was thus filed on the sixteenth day after its certification, and not within the fifteen days required by-law. Civil Code (1910), § 6167. In these circumstances it must be dismissed. *392Clifton v. Keaton, 59 Ga. 881; Miller v. Blitch, 74 Ga. 361; Seaboard Air-Line Railway v. Wheat, 117 Ga. 751 (45 S. E. 77).
*391Appeal and Error, 4 C. J. p. 299, n. 71, 72; p. 565, n. 50; p. 570, n. 91.
*392Nos. 5662, 5663, 5664.
June 23, 1927.
E. E. Coates and J. L. Kent, for plaintiffs in error.
Jones, Parle & Johnston and C. C. Crockett, contra.

Writs of error dismissed.


All the Justices concur.